Citation Nr: 0839745	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-02 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date for service 
connection for residuals of compression fracture at C7 with 
degenerative disc and joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to January 
1953 and from April 1953 to April 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran's original application for VA benefits was 
received on April 5, 1963.  In a June 1963 decision, the RO 
granted service connection for ulnar neuritis, right, mild 
residuals of a compression fracture at C-7.  

2.  In May 2005, the veteran asserted a freestanding claim 
seeking an effective date prior to April 1963 for service 
connection for cervical spine disability.


CONCLUSION OF LAW

1.  The June 1963 RO decision is final as to the matter of 
the assignment of an earlier effective date for the grant of 
service connection for residuals of compression fracture at 
C7 with degenerative disc and joint disease.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The veteran' claim seeks an effective date for earlier 
than April 5, 1963, for the grant of service connection for 
residuals of compression fracture at C7 with degenerative 
disc and joint disease, in a manner not authorized by law.  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).

The veteran claims he filed an application for compensation 
(VA Form 21-526) within a year after service in 1955.  
Unfortunately, the record does not support this contention.

The record shows that the veteran's original application for 
VA benefits was received on April 5, 1963.  In a June 1963 
decision, the RO granted service connection for ulnar 
neuritis, right, mild residuals of a compression fracture at 
C-7 and assigned an initial 10 percent rating.  The veteran 
submitted additional evidence in May 1964.  A May 1964 rating 
decision declined to provide an increased rating for his 
service-connected neck condition.  Therefore, the June 1963 
rating decision became final as to the matter of the 
assignment of an earlier effective date for the grant of 
service connection for residuals of compression fracture at 
C7 with degenerative disc and joint disease.  See 38 C.F.R. § 
20.1103 (2008).

The veteran asserted entitlement to an earlier effective date 
for service connection for residuals of compression fracture 
at C7 with degenerative disc and joint disease in May 2005.  
In his May 2005 claim, and in various communications that 
followed, he has not alleged that such was the product of 
clear and unmistakable error (CUE).

In August 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  In Rudd, the Court held 
that where a rating decision that granted an effective date 
for an increased rating becomes final, an earlier effective 
date can only be established by a request for a revision of 
that decision based on CUE.  In essence, the Court held that 
there is no "freestanding" earlier effective date claim 
which could be raised at any time.  See Rudd, 20 Vet. App. at 
299.

Based on the recent precedential Court decision in Rudd, the 
Board finds that the veteran's earlier effective date claim 
for the grant of service connection for PTSD residuals of 
compression fracture at C7 with degenerative disc and joint 
disease must be dismissed.  The Court in Rudd made clear that 
where a RO rating decision that established an effective date 
for an increased rating becomes final, an earlier effective 
date can only be established by a request for a revision of 
that decision based on clear and unmistakable error (CUE).

That being the case, the veteran is left with one option in 
his attempt to obtain an earlier effective date: a motion for 
alleging that the RO's June 1963 rating decision contained 
CUE.  To date, however, he has not asserted such a claim.

In summary, the June 1963 decision is final as to the matter 
of the veteran's entitlement to an effective date earlier 
than April 5, 1963, for the grant of service connection for 
residuals of compression fracture at C7 with degenerative 
disc and joint disease.  The Court made it abundantly clear 
in Rudd that in the absence of a CUE claim, dismissal is 
required due to the lack of a proper claim.  See Rudd, 20 
Vet. App. at 300.  Based on the procedural history of this 
case, the Board has no alternative but to dismiss the appeal.


ORDER

The claim of entitlement to an effective date earlier than 
April 5, 1963, for the grant of service connection for 
residuals of compression fracture at C7 with degenerative 
disc and joint disease, is dismissed.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


